Citation Nr: 1441502	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In March 2013, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record. 


FINDING OF FACT

The Veteran is under the age of 65 and is not totally and permanently disabled due to one or more nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran received VCAA notice through a February 2011 letter, which predated the initial adjudication of the claim.  The February 2011 letter specifically apprised the Veteran of the evidence needed to establish nonservice-connected pension benefits, as well as the responsibilities that he and VA shared for obtaining such evidence.  While the letter did not explain how VA assigns a disability rating and an effective date following the grant of service connection, such notice of the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006) is immaterial to claims involving entitlement to VA pension, as is the case here.  Therefore, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran in accordance with 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the AOJ has obtained his service records and all pertinent post-service treatment records that he has identified in connection with his appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 

A VA General Medical examination was conducted in June 2011, which yielded detailed findings responsive to his pension claim.  Although the Veteran has tacitly disagreed with those findings, he has not alleged, and the record has not otherwise shown, that the examination he has been afforded is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Although the Veteran's claims file was not available for review by the examiner, the mere absence of a review of the record does not strip an opinion of its probative value.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is not a magical or talismanic set of documents, but is an assistive tool for medical examiners).  As the examination report included a recitation of the Veteran's pertinent medical history and described the conditions in sufficient detail, it is adequate for adjudicatory purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In March 2013, the Veteran was afforded a hearing before the undersigned AVLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the AVLJ asked the Veteran whether his condition had worsened since his last VA examination in June 2011, and the Veteran responded that his condition had remained the same since then.  The AVLJ suggested the submission of a private medical opinion from the Veteran's treating physician to address the severity of his conditions and their effect on his ability to work, and accordingly held the record open for 60 days per the Veteran's request.  Neither the Veteran nor his representative has asserted that the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Analysis

The Veteran contends that his nonservice-connected seizure disorder with non-ruptured cerebral aneurysm preclude him from securing substantially gainful employment.  As such, he claims entitlement to nonservice-connected pension benefits. 

It is VA's established policy to afford nonservice-connected pension benefits to a veteran who 1) served for 90 days or more during a period of war; and 2) is either permanently and totally disabled due to one or more nonservice-connected disabilities, or aged 65 or older, provided that 3) his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2013). 

In this case, it is undisputed that the Veteran has the requisite wartime service and is under the age of 65.  Therefore, his claim turns on whether he meets the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes.  Such a determination is based on the total impairment caused by all nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability). 

Pursuant to the above criteria, a claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

Here, the Veteran has not contended, and the record has not otherwise shown, that he is a patient in a nursing home or receiving disability benefits through the Social Security Administration.  38 U.S.C.A. §§ 1502(a)(1), 1502(a)(2).  Hence, to qualify for nonservice-connected pension, he must meet the requirements of either section 1502(a)(3) or 1502(a)(4). 

The foregoing provisions contemplate an analytical framework under which permanent and total disability for pension purposes may be demonstrated.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  Specifically, such impairment may be established under the average person (or objective) test, the unemployability (or subjective) test, or on a subjective extra-schedular basis.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see also Brown v. Derwinski, 2 Vet. App. 444 (1992) (outlining an analytical framework for application in pension cases). 

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates a finding of total disability when there is any impairment of mind or body that is sufficient to preclude the average person from following a substantially gainful occupation, provided that such impairment is reasonably certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2) and directs that, where a claimant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and are permanent in nature, a determination should be made whether such disabilities render him incapable of substantially gainful employment.  To meet the percentage requirements of 38 C.F.R. § 4.16, the claimant must suffer from one disability ratable at 60 percent or higher, or two or more disabilities where at least one is ratable at 40 percent or higher, and the combined rating of all disabilities is at least 70 percent.

Finally, if the claimant does not meet either the "average person" or the "unemployability" tests, a determination must be made as to whether he should be granted nonservice-connected disability pension on an extraschedular basis, pursuant to 38 C.F.R. § 3.321(b)(2), on the grounds that he is unemployable by virtue of age, occupational background or other related factors.

In this case, the Veteran was afforded a VA General Medical examination in June 2011, which indicated that his unemployment was not attributable to his nonservice-connected seizure disorder with arterio-venous malformation/aneurysm, brain.  The examination report included a history of the Veteran's hospitalization for seizures in July 2008 and November 2008, with MRIs of the brain indicating findings of AV malformation and aneurysm.  The Veteran complained of chronic headache and reported that his last seizure occurred in November 2008.  The Veteran reported that his headaches occurred three to four times per week, sometimes more often, and sometimes would last for two to three minutes.  The examiner noted that the Veteran last worked in a temporary job as a waiter, and stopped working as a result of the seizure disorder.  The examiner opined that the Veteran's conditions usually did not affect his occupational duties except during his episodes of seizure, and added that the conditions caused decreased concentration.  The examiner determined that the Veteran's seizure disorder was well-controlled and that he had no other physical disabilities that would limit his ability to function in a normal environment.  The examiner opined that the Veteran's history of seizure disorder would not impair his ability to function in a normal physical environment.

Private treatment records reflected a medical history consistent with that described in the VA examination report.  The Veteran was hospitalized for his conditions in July 2008.  An MRI report from July 2008 ordered by Dr. S.S. described a "huge AV malformation as described with large aneurysmally dilated vessels compressing the right side of the brainstem."  A treatment note from Dr. H.M. in November 2008 stated that the Veteran forgot his medication and had a seizure.  Follow-up treatment notes in six-month increments from May 2009, November 2009, May 2010, and November 2010 indicated no new changes and no additional seizures.  VA treatment records dated through June 2011 reflected that the Veteran was being followed by his private neurologist for his seizure disorder and history of cerebral aneurysm, and did not include any additional pertinent information. 

Based upon the above evidence, the AOJ determined in the March 2011 rating decision that the Veteran's nonservice-connected seizure disorder and non-ruptured cerebral aneurysm resulted in a total combined rating of 10 percent under the relevant provisions of the VA Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  The AOJ then concluded that, in the absence of any other evidence of medical conditions resulting in industrial impairment, the Veteran's total combined rating for pension purposes was 10 percent.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15 (directing that all service-connected and nonservice-connected disabilities be evaluated and combined into a single schedular rating for VA purposes).

The Board considers the June 2011 VA examiner's report to represent an accurate account of the Veteran's overall disability picture based upon the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  The examiner's report was predicated on a clinical interview and physical examination, and reflected discussion of the relevant medical history.

At the Veteran's March 2013 Board hearing, the AVLJ suggested that the submission of a private medical opinion from the Veteran's treating physician that addressed the severity of his conditions might be helpful, and accordingly held the record open for 60 days per the Veteran's request.  To date, the Veteran has not submitted any additional evidence for consideration.     

The Board finds that the Veteran does not meet the criteria for a permanent and total disability rating under the objective (average person) test.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  He has not presented any evidence of impairment of mind or body that would preclude an average person from substantially gainful employment, much less demonstrated that such a level of impairment is reasonably certain to continue throughout his lifetime.  

Nor does the Board have any basis to grant the benefits sought on appeal under the unemployability (or subjective) test.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.321(b)(2).  As discussed, the Veteran's nonservice-connected conditions have been found to yield a total combined rating of 10 percent, which falls well short of the percentage requirements under 38 C.F.R. § 4.16. 

Having thus established that the Veteran does not meet either the "average person" or the "unemployability" test, the Board must address whether there is any basis to refer his claim for nonservice-connected disability pension on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(2).  The record reflects that the Veteran is currently 33 years old, has a level of education reported as high school, and last worked in 2008.  There is no other evidence, either clinical or lay, which suggests that the Veteran is unemployable due to age, occupational background, or other related factors.  Therefore, the Board concludes that referral for extraschedular evaluation is not warranted.  It follows that there is no need to consider whether the Veteran meets the requisite countable income or net worth requirements for nonservice-connected pension, as such considerations are effectively moot because he is not permanently and totally disabled for purposes of this appeal.

In summary, the Board finds that none of the applicable theories of entitlement to nonservice-connected disability pension are supported by the evidence of record.  Thus, as the Veteran has not been shown to be unable secure and follow a gainful occupation due to his conditions, the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    
            



ORDER

Entitlement to nonservice-connected pension benefits is denied.


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


